 

REPORT ON THE GEOLOGICAL EVALUATION

OF THE DUN GLEN SUBMITTAL PROPERTY

Ken Snyder, 27 July 2001

Introduction

The submittal of the “Gus Claims” by E.L. Hunsaker prompted the evaluation of
the Dun Glen area during several visits in May, June and July. An earlier
submittal involving part of the same area was received in 1990 from Four Nines
Gold, Inc. as the “Reign-o-Gold Project” and was ignored at that time due to the
poor quality and promotional nature of the report. Hunsaker’s report, on the
other hand, described the vein setting and displayed assays up to 1.2 opt in his
samples.

The Gus submittal, as presented, consisted of 55 unpatented lode claims in the
Sierra District of Esmeralda County, Nevada. The claims are situate in sections
1, 2, 11, 12, 13, and 14 of T33N/R36E, a part of the East Range to the southwest
of Winnemucca.

Access to the area is by I-80 to Puckerbrush/Mill City exit, thence about eight
miles toward the northeast to the townsite of Dun Glen where only scattered
native-rock house foundations and trash remains. From there, a jeep trail
eastward about three miles connects to a fair-quality dirt road which runs
northward along the mountain side from the old Monroe Mine and mill foundations
to the Auld Lang Syne Mine and mill at the north end of the claims. This road
again joins with the main Dun Glen valley road and continues northeastward over
a pass and down into Grass Valley and Winnemucca.

Historic production from the Sierra District is reported to have been only about
50,000 ounces of gold from lodes. This production began in the 1860's (1863) and
was derived from, in order of decreasing production, the Auburn Mine, Auld Lang
Syne Mine, and the Black Hole Mine. However, placers of this district are
estimated to have produced over 200,000 ounces of gold, one of the most
productive placer districts of Nevada.

During this evaluation of the Dun Glen submittal a few sample tags and other
indications of recent (within the past 10 years) exploration activities were
noted. However, not even one drill hole was encountered within a mile of the map
area. The Dun Glen area suffered doubly discouraging attributes for most
geologists during the gold rush of the last two decades: it is clearly a vein
system with little “disseminated” potential, and the veins appear to be only
bull quartz (mesothermal) in which most geologists believe only scattered
high-grade pods are likely to be found.

Land Status

A preliminary evaluation of current land status in the immediate Dun Glen area
was completed by Edd Jackson. Very few of the “Gus” claims remain valid since
the submittal was received. There are, perhaps 15 unpatented claims within the
general area of interest and three or four owners are involved. There are also
two or three patented claims, private land, and 

1

--------------------------------------------------------------------------------

unpatented placer claims involved. While there is abundant ground in the area
“open” for staking, little of that appears to be of economic interest.

Geology

The stratigraphy of the Sierra District consists of lower Triassic sedimentary,
meta-sedimentary, and meta-volcanic rocks which dip moderately toward the
northwest. These strata are cut locally by diabase dikes and sills which are
vertical or dip southeastward. Quartz veins often occur in proximity to the
intermediate intrusive rocks and usually dip moderately eastward (into the
topography).

The accompanying geological map differs somewhat from the published county
geological report. The county report indicates that the Triassic Koipato,
Natchez Pass, and Grass Valley Formations (Prida is depicted as locally missing
due to stratigraphic pinch-out on Koipato paleo-topographic highs) are all in
the immediate vicinity of mineralization. My mapping discloses that all veins
occur within the Koipato Formation (TrK) only. Furthermore, only the Koipato and
Natchez Pass (Trnp) are present.

At Dun Glen, the Koipato consists of low-grade metamorphic rocks. Most are
quartzitic to slightly gneissic in appearance and are occasionally identifiable
as meta-siltstone to meta-conglomerate or meta-rhyolite to metamorphosed
lapilli-rich ashflow tuff. Some strata of chloritized basalt may be present but
intermediate diabase intrusive rocks (purple color on the map), which are most
likely Cretaceous to Tertiary in age, make identification difficult. The Koipato
would seem to be a good host rock because it is invariably competent, fairly
massive, and subject to brittle fracture in its low-grade metamorphic form. The
westward slope of the mountain range seems to be essentially a dip slope of the
Koipato; 30 to 50 degrees to the west. The Koipato at Dun Glen forms the same,
or similar, stratigraphic and structural setting as at the Rochester Mine which
is 30 miles to the southwest in the Humboldt Range.

The Natchez Pass Formation (colored blue on the map) at Dun Glen forms the lower
slope apron of strata, overlying the Koipato (colored green) on the west of the
range. The formation consists of light gray dolomitic limestone, fossiliferous
limy shale, shale, and phyllite. These lithologies better fit the description of
the Grass Valley Formation of the East Range except that Late Triassic
Trachyceras ammonites are common in the lower limy shales immediately above the
Koipato. The ammonites are characteristic of the Natchez Pass. The phyllitic
unit, which occurs higher in the section, was mapped as Grass Valley on the
county map; however, another gray dolomitic limestone unit occurs higher in the
section and seems to require that the phyllites be a part of the Natchez Pass
Formation. The phyllitic character is probably due to local thrusting rather
than thermal metamorphic effects.

Structurally, the district is characterized by a Koipato high to the southeast
and a Natchez Pass low to the northwest. The contact between these two
formations has experienced regional right-lateral slippage. This slippage
probably occurred during Tertiary times and resulted in local overthrusting of
Koipato metamorphics back onto Natchez Pass sediments particularly in areas
where lateral slippage was restricted due to the glueing effect of local
intermediate 

2

--------------------------------------------------------------------------------

intrusions (e.g. between the Monroe and Black Hole Mines). The open spaces
occupied by veins were created by the arcuate northeast-southwest slippage
around the Koipato high.

According to the strain ellipsoid for this northeast-southwest right-lateral
slip, the synthetic (Riedel) shear direction, which is that most favorable for
mineralization, fits the orientation of observed veins (north-south least
principal stress). Also according to the ellipsoid, favorable crush zones are to
be predicted beneath overthrusts; this is also observed immediately west of the
Monroe Mine. Samples of the crush zone did not disclose significant gold.

Veins and Mineralization

Mineralization in the Dun Glen area consists of white to orange-brown massive
quartz veins (colored red on the map). The veins have a massive “mesothermal”
appearance in general but also display local drusy quartz zones, breccia to
pitted and vuggy textures, and pyrite- and sericite-rich selvages. Galena occurs
locally in visible concentrations. Vein widths range from zero to about six feet
and dips range from about 40 degrees to near vertical. Continuous strike lengths
are difficult to estimate but appear to be from about 1000 feet to about 3000
feet; presumably with pinching and swelling along strike. In the underground
workings explored by Maciulaitis and myself, stopes seem to flatten with depth.
In a strike-slip environment, this suggests that mineralization should occur as
a series of flats and ramps rather than inclined shoots. A characteristic of
mesothermal systems (if that is in-fact what this is), is the tendency for great
down-dip continuity. The historical mines of the district stopped at the water
table, so no empirical information on down-dip continuity is available. The
water table in this area is near-surface, probably less than 200 feet in any
given area.

The geochemistry of the veins, based on 157 surface rock samples which were
predominantly collected from mine dumps and prospect trenches and pits, is
surprisingly interesting. Gold values range from zero to 2.219 opt and average
1935 ppb! In spite of the high numbers, visible gold has not yet been observed.
Silver values range from zero to 29.8 opt with an average of 15.6 ppm, or about
½ ounce. Arsenic values are high in visibly sulfide-rich samples (up to 1%), but
average a moderate 737 ppm. Copper and lead values range up to 0.11% and 0.78%
locally.

The moderate to high arsenic and base metal values support a mesothermal model
for this mineralization. Correlations between elements offer only moderate
support for the model: gold correlates best with silver (r=0.49), next with lead
(r=0.21), then arsenic (r=0.16), and poorly with copper (r=0.06).

Exploration Proposal

The high gold and silver values, the potential overall strike-length of about
1.5 miles, and the potential for significant dip extent requires that a modern
exploration effort be undertaken. This property clearly warrants an aggressive
exploration effort. Claim acquisition should begin as soon as possible.

3

--------------------------------------------------------------------------------

Complete and detailed drill-evaluation of the property will be difficult because
the topography of the area is rugged, there are no existing roads which access
the down-dip (up-hill) part of the veins, and even shallow drill holes are
likely to encounter water. The probable water problem means that a high air
capacity truck rig should be used, a track rig would not be suitable. The steep
topography means that road construction suitable for a large truck rig will be
difficult in some areas. However, it seems that some of the better targets could
be initially tested by making use of the canyons which cut the vein strike
perpendicularly. A map depicting a possible drill program outlay is attached.

It is proposed that an initial drill evaluation of the property could be
accomplished with four to ten holes, vertical or fanned westward from three or
four sites.

4

--------------------------------------------------------------------------------